Citation Nr: 0020028	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as manifested by memory loss, headaches, 
sleep disturbance, an upper respiratory condition other than 
sinusitis, anxiety and depression) due to an undiagnosed 
illness.

2.  Entitlement to service connection for generalized joint 
pain involving both knees and the left shoulder due to an 
undiagnosed illness.

3.  Entitlement to service connection for generalized joint 
pain involving both hips due to an undiagnosed illness. 

4.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1992.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities, and 
service connection for chronic fatigue syndrome (claimed as 
manifested by memory loss, headaches, sleep disturbance, an 
upper respiratory condition other than sinusitis, anxiety and 
depression) to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  The claim for service connection for generalized joint 
pain involving both knees and the left shoulder, to include 
as due to an undiagnosed illness, is not plausible.

2.  The claim for service connection for generalized joint 
pain involving both hips, to include as due to an undiagnosed 
illness, is not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for generalized joint 
pain involving both knees and the left shoulder, to include 
as due to an undiagnosed illness, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for generalized joint 
pain involving both hips, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans DD Form 214 reflects that he had active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The veterans service medical records are silent for 
complaints or treatment regarding the left shoulder, knees or 
hips.  During the August 1992 service discharge examination, 
clinical evaluations of the lower and upper extremities as 
well as the spine and other musculoskeletal systems were 
normal.

On VA joints examination in November 1997, the veteran 
complained of intermittent shoulder pain, knee pain and hip 
pain.  Clinical evaluation of the shoulders revealed that 
they were normal on inspection with no evidence of deformity, 
dislocation, swelling, redness or injury.  Left shoulder 
range of motion was 180 degrees forward flexion, 50 degrees 
hyperextension, 180 degrees abduction, 50 degrees adduction, 
and 90 degrees internal and external rotation.  The knees 
were normal on inspection with no evidence of effusion, 
redness or deformity.  Range of motion of the knees was 0 
degrees extension, 10 degrees hyperextension and 170 degrees 
flexion.  Bilateral hips were normal on inspection with 
bilateral tenderness in the groin area.  Range of motion the 
hips with the legs extended was 90 degrees flexion and 45 
degrees abduction.  The veteran ambulated well without 
difficulty.  X-rays of the left shoulder revealed narrowing 
of the left acromioclavicular joint space.  X-rays of the 
knees revealed minimal narrowing of the medial aspects of 
both knee spaces.  X-rays of the hips were normal.  The 
diagnoses were minimal degenerative changes of bilateral 
knees and minimal degenerative changes of the left shoulder.  

Additional private and VA medical records dated from 
September 1993 to October 1997 do not discuss knee pain, hip 
pain, or left shoulder pain.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

The nexus requirement for a well grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases, to include arthritis, manifesting 
themselves within certain prescribed periods are related to 
service.  See Caluza, 7 Vet. App. at 506.  However, in the 
present case there is no medical evidence showing arthritis 
affecting the veterans hips, knees or left shoulder to a 
degree of 10 percent or more within the presumptive period 
for this disability, i.e., within one year of the veterans 
November 1992 separation from service.

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was noted during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period;  and (ii) 	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, objective indications of 
chronic disability include both signs, in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War;  or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veterans most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness;  or (3) if there is affirmative evidence that the 
illness is the result of the veterans own willful misconduct 
or the abuse of alcohol or drugs.

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War;  (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness;  (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period;  and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999). 

With respect to the second and fourth elements, evidence that 
the illness is undiagnosed may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veterans own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veterans competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element (the nexus between an 
undiagnosed illness and a chronic disability), although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  VAOPGCPREC 4-99. 

In the present case, there is no medical evidence of a 
nexus between the veterans claimed left shoulder, 
bilateral knee, or bilateral hip conditions and an 
undiagnosed illness.  Under the facts of this case, 
especially since there is no showing of the claimed 
disabilities during service, such a nexus opinion would 
require medical expertise.  Additionally, the Board notes 
that the veteran has been diagnosed as having degenerative 
joint disease of the knees and left shoulder based on X-ray 
studies, further rendering medically unsupported any claimed 
link between multiple joint pain and an undiagnosed illness.  
More generally, there is no medical evidence of record 
linking knee, hip, or left shoulder disability to a disease 
or injury during service, whether an undiagnosed illness or a 
known disease or injury.  Therefore, the claims for service 
connection for these disabilities must be denied as not well 
grounded, whether viewed as claims pursuant to 38 C.F.R. 
§ 3.317, or as more conventional claims for service 
connection.   



ORDER

The claim for service connection for generalized joint pain 
involving both knees and the left shoulder, to include as due 
to an undiagnosed illness, is denied.
 
The claim for service connection for generalized joint pain 
involving both hips, to include as due to an undiagnosed 
illness, is denied. 



REMAND

On VA chronic fatigue syndrome examination in November 1997, 
the veteran recalled a gradual onset of fatigue which he 
believed began two to three years prior to the date of the 
examination.  He complained of generalized muscle aches and 
weakness, particularly after a restless night.  He stated 
that he usually resolved from fatigue after about ½ hour of 
exercise.  He also complained of headaches over the past two 
to three years, lasting about two hours at a time and 
improving with sinus medication and Motrin.  He stated that 
at times he slept 16 hours and would awake and still not feel 
rested, and other times he could not sleep at all.  He stated 
that he had worked the 3-11 shift for a period of time and 
believed that this could be a factor.  The examiner 
determined that the veteran met the criteria for a diagnosis 
of chronic fatigue syndrome insofar as he had generalized 
muscle aches and weakness, headaches, neuropsychological 
symptoms with agitation, and sleep disturbance, but did not 
meet the criteria of six of the possible 10 symptoms for 
chronic fatigue syndrome.  He had not missed time from work, 
had never had incapacitating episodes, and was not taking 
medication other than sinus medication and Motrin for 
headaches.  The examiners diagnoses were hyperlipidemia;  
tobacco addiction syndrome;  fatigue;  multiple joint pain;  
subjective anxiety;  and chronic allergic rhinitis with 
associated headaches.     

During a November 1997 VA neurological examination, the 
veteran was diagnosed as having anxiety of undetermined 
etiology, and was advised to follow up with the Mental 
Hygiene Clinic of the VA where the VA examination was 
provided, where he was noted to have been seen regularly, for 
evaluation and diagnosis of his anxiety condition.  A note of 
examination for mental disorders by a physician indicates 
that the veteran was scheduled to be evaluated by a 
physician, but the office was closed on that day for the 
holiday, apparently associated with Thanksgiving.  The 
veteran was advised to resubmit for a psychiatric 
examination, with the next available examination in December 
1997.  

The records of regular treatment of the veteran at the VA 
mental health clinic are not associated with the claims file.  
Also, if a VA psychiatric examination by a physician was 
conducted in December 1997, the examination report is not 
associated with the claims file.  

Any such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the record.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

Additionally, the veteran seeks a 10 percent rating under the 
regulation which states that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

The veteran is service connected for sinusitis and residuals 
of a right shoulder dislocation.  November 1997 VA 
examinations of these disabilities were not sufficient to 
establish the extent to which they are disabling.  With 
respect to the shoulder, 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.   See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The nature and extent of the veterans sinusitis was 
not discussed in the VA examination reports, except as it 
related to his problems with headaches.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for those signs and symptoms he 
characterizes as chronic fatigue syndrome 
(i.e., memory loss, headaches, sleep 
disturbance, an upper respiratory 
condition other than sinusitis, anxiety 
and depression) since service and for his 
service-connected right shoulder 
disability and sinusitis in the last two 
years.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder.  The records sought must include 
any records of treatment at VA mental 
health clinics, and the record of a 
December 1997 or later VA psychiatric 
examination, if such an examination was 
conducted.  If a December 1997 or later 
VA psychiatric examination was not 
conducted, information to this effect 
should be associated with the claims 
file.

2.  After receipt of the additional 
evidence pertaining to the claim for 
service connection for chronic fatigue 
syndrome (claimed as manifested by memory 
loss, headaches, sleep disturbance, an 
upper respiratory condition other than 
sinusitis, anxiety and depression) to 
include as due to an undiagnosed illness, 
the RO should determine whether the claim 
is well grounded and develop the claim 
accordingly.

3.  After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist to determine the 
manifestations of his service-connected 
right shoulder disability.  The claims 
folder and a separate copy of this remand 
must be made available to the orthopedist 
for review prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding the right shoulder disability, 
including complete range of motion 
measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, or any other pathology.  The 
orthopedist should obtain a history and 
note any objective findings regarding the 
following:  functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the right shoulder.  
The orthopedist should also address the 
effect of the veterans current right 
shoulder disability on his ability to 
perform routine functions and to obtain 
or maintain employment. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  The RO should also arrange for a VA 
respiratory examination of the veteran to 
determine the nature and extent of his 
sinusitis.  If practical, the examination 
should be scheduled for a time when the 
veterans sinusitis is active or likely 
to be active.  At the respiratory 
examination, the physician should note 
any 
osteomyelitis requiring repeated 
curettage, frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge, crusting 
reflecting purulence, or other discharge, 
crusting, scabbing, or headaches.  
Additionally, the physician should note 
whether the veterans sinusitis is 
characterized by near constant headaches, 
pain and tenderness of the affected 
sinus, or purulent discharge or crusting 
after repeated surgeries.  The examiner 
should offer an opinion as to how many 
incapacitating episodes the veteran 
experiences per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, and 
whether antibiotic treatment is required 
for treatment of these episodes.  The 
examiner should indicate whether X-ray or 
other imaging studies show sinusitis and 
whether any symptoms are mild or of some 
greater degree of severity.  The 
physician should also provide his or her 
opinion concerning the impact of the 
veterans service-connected sinusitis on 
his ability to work.  The rationale for 
all opinions expressed should be 
explained.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.  In addressing the right shoulder 
disability, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. §§  4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
